            Case 3:20-cv-00210-RCJ-WGC Document 5 Filed 09/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     ROY D. MORAGA,                                   )   Case No.: 3:20-CV-00210-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 3)
                                                      )
13   JAMES C. MAHAN, et al.,                          )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 3 1) entered on August 19, 2020, recommending that the Court grant
19

20
     Plaintiff’s IFP Application (ECF No. 1). On September 24, 2020, in response to the Report and

21   Recommendation (ECF No. 3) Plaintiff filed a Motion to Dismiss Civil Complaint which the
22   court will construe as his objections to Magistrate Judge’s Report (ECF No. 4).
23
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
24
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
25

26   Nevada.

27

28          1   Refers to Court’s docket number.



                                                           1
            Case 3:20-cv-00210-RCJ-WGC Document 5 Filed 09/21/20 Page 2 of 3



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 3), shall be ADOPTED and ACCEPTED.
 7          IT IS FURTHER ORDERED Plaintiff’s IFP Application (ECF No. 1) is GRANTED.
 8
     Plaintiff is not required to pay an initial partial filing fee; however, whenever his prison account
 9
     exceeds $10, he is required to make monthly payments in the amount of 20 percent of the
10

11   preceding month’s income credited to his account until the full $350 filing fee is paid. This is

12   required even if the action is dismissed or is otherwise unsuccessful.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall SEND a copy of this
14
     order adopting and accepting the Report and Recommendation to the attention of Chief of
15
     Inmate Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City,
16

17   Nevada 89702.
18

19
            IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF

20   No. 1-1).
21          IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE, as
22
     to Judge Mahan and Debra Kempi (erroneously named by Plaintiff as Debra Kemp).
23
            IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT
24

25   PREJUDICE as to Ms. Errichetto.

26   ///
27
     ///
28



                                                           2
     Case 3:20-cv-00210-RCJ-WGC Document 5 Filed 09/21/20 Page 3 of 3



 1   IT IS FURTHER ORDERED that all remaining motions are DENIED AS MOOT.
 2
     IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 3
     IT IS SO ORDERED.
 4
                                          Dated this 21st day of September, 2020.
 5

 6

 7
                                          ROBERT C. JONES
 8
                                          United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             3
